DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In response to Applicant’s claims filed on April 08, 2019, claims 1-20 are now pending for examination in the application.
Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

s 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10331797Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of Patent No. 10331797 contain every element of claims 1-20 of the instant application and as such anticipates claims 1-20 of the instant application.
It would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify the claims in the USP 10248670 to arrive at the current claims by omitting elements and its functions in a combination because it would be an obvious expedient if the remaining elements perform the same functions as before. See also, In re Karlson, 311 F.2d 581, 584 (CCPA 1963) (“It is well settled, however, that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.”).

Terminal Disclaimer
A terminal disclaimer may be effective to overcome a provisional obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)).  The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-20 would be allowable if a TD is filed.



USP 10331797
1. A method comprising the steps of: 
receiving a request specifying a database table cell in context of a first transaction, wherein the database table cell stores a plurality of database values, and wherein each database value of the plurality of database values is associated with a respective write timestamp value; 
in response to receiving the request: 
reading a first database value from the plurality of database values; 
validating the first database value based on a write timestamp value associated with the first database value and a transaction table, wherein the transaction table associates write timestamps with transaction timestamps; 
in response to validating the first database value, providing the first database value in context of the first transaction; 
wherein the method is performed by one or more computing devices. 

1. A method comprising the steps of: 

in response to receiving a request for a database value in context of a first transaction: 

obtaining a first timestamp value from a timestamp service; 

reading a database value that is stored in a database table cell of a database table, wherein the database table cell concurrently stores a plurality of database values, and wherein each database value of the plurality of database values is associated with a respective write timestamp value; 

obtaining the write timestamp value associated with the database value; 

using the write timestamp value associated with the database value to read a second timestamp value from a row of a transaction table; 

wherein the transaction table is different from the database table; 

providing the database value to a client application in context of the first transaction in response to determining, based on a comparison between the first timestamp value and the second timestamp value, that a second transaction that wrote the database value to the cell committed before the first transaction started; 

wherein the method is performed by one or more computing devices.
11. A system comprising: 

one or more processors; 

one or more non-transitory computer-readable storage media coupled to the one or more processors and storing one or more sequences of instructions which, when executed by the one or more processors, cause performing the steps of: 

receiving a request specifying a database table cell in context of a first transaction, wherein the database table cell stores a plurality of database values, and wherein each database value of the plurality of database values is associated with a respective write timestamp value; 

in response to receiving the request: 
reading a first database value from the plurality of database values; 

validating the first database value based on a write timestamp value associated with the first database value and a transaction table, wherein the transaction table associates write timestamps with transaction timestamps; 

in response to validating the first database value, providing the first database value in context of the first transaction.
11. A system comprising: 

one or more processors; 

one or more non-transitory computer-readable storage media coupled to the one or more processors and storing one or more sequences of instructions which, when executed by the one or more processors, cause performing the steps of: 

in response to receiving a request for a database value in context of a first transaction: 

obtaining a first timestamp value from a timestamp service; reading a database value stored in a database table cell of a database table, wherein the database table cell concurrently stores a plurality of database values, and wherein each database value of the plurality of database values is associated with a respective write timestamp value; 

obtaining the write timestamp value associated with the database value; 

using the write timestamp value associated with the database value to read a second timestamp value from a row of a transaction table; 

wherein the transaction table is different from the database table; 

providing the database value to a client application in context of the first transaction in response to determining, based on a comparison between the first timestamp value and the second timestamp value, that a second transaction that wrote the database value to the cell committed before the first transaction started.








Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Furuya (US Pub. No. 20090287703) in view of Essawi et al. (US Pub. No. 20100318858).

As to claim 1, Furuya teaches a method comprising the steps of: 
receiving a request specifying a database table cell in context of a first transaction (See Paragraph 654 “a large number of transactions written in SQL were submitted to the database”), wherein the database table cell stores a plurality of database values (See Paragraph 34 “storing the previous value of the data item when a transaction writes the data item”), and wherein each database value of the plurality of database values is associated with a respective write timestamp value (See Paragraph 522“write timestamp”); 
in response to receiving the request: 
reading a first database value from the plurality of database values (See Paragraph 359 “value of record D.r7 read from the database”).  Furuya does not disclose validating the first database value.
	However, Essawi et al. teaches validating the first database value based on a write timestamp value associated with the first database value and a transaction table, wherein the transaction table associates write timestamps with transaction timestamps (See Paragraph 37 “validating transaction data” & Paragraph 107 “timestamps”); 
in response to validating the first database value, providing the first database value in context of the first transaction (See Paragraph 39 “the validated transaction data can be stored in a cache referred to as the database data cache”); 
wherein the method is performed by one or more computing devices (See Paragraph 74 “a transaction processing system of database using multi-operation processing providing concurrency control of transactions. This architecture consists of software modules such as a transaction processing system 100, a queue 103, a multi-operation processor 102 and related devices on a computer system 105 including a microprocessor (CPU), main memory, and a secondary storage (disk)”). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Furuya (Transaction processing system of database using multi-operation processing) with Essawi et al. (TRANSACTION DATA FROM DATABASE OPERATIONS).  This would have facilitated efficiency in multi-row transactions and allowing for operations on large-scale distributed database systems.  See Essawi et al. Paragraph(s) 1-5.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: transaction data.  
	The Furuya reference as modified by Essawi et al. teaches all the limitations of claim 1.  With respect to claim 2, Essawi et al. teaches the method of claim 1 wherein each write timestamp is associated with a transaction start time, and wherein each transaction timestamp is associated with a transaction commit time (See Paragraph 11 “every transaction committed to the database comes from a know source”). 
	The Furuya reference as modified by Essawi et al. teaches all the limitations of claim 1.  With respect to claim 3, Essawi et al. teaches the method of claim 1 wherein validating the first database value comprises determining whether a second transaction that wrote the first database value to the database table cell committed before the first transaction started (See Paragraph 37 “validating transaction data”). 
	The Furuya reference as modified by Essawi et al. teaches all the limitations of claim 1.  With respect to claim 4, Essawi et al. teaches the method of claim 1 wherein validating the first database value comprises determining whether a second transaction that wrote the first database value to the database table cell has committed (See Paragraph 37 “validating transaction data”). 
	The Furuya reference as modified by Essawi et al. teaches all the limitations of claim 1.  With respect to claim 5, Essawi et al. teaches the method of claim 1 wherein validating the first database value comprises determining whether the write timestamp value associated with the first database value is associated with valid commit timestamp (See Paragraph 37 “validating transaction data” & Paragraph 107 “timestamps”). 
	The Furuya reference as modified by Essawi et al. teaches all the limitations of claim 1.  With respect to claim 6, Essawi et al. teaches the method of claim 1 wherein validating the first database value comprises determining whether a second transaction that wrote the first database value to the database table cell started before the first transaction started (See Paragraph 37 “validating transaction data” & Paragraph 107 “timestamps”). 
	The Furuya reference as modified by Essawi et al. teaches all the limitations of claim 1.  With respect to claim 7, Essawi et al. teaches the method of claim 1 further comprising obtaining a timestamp value associated with a start of the first transaction, and wherein validating the first database value is further based on the timestamp value associated with the start of the first transaction (See Paragraph 37 “validating transaction data” & Paragraph 107 “timestamps”). 
	The Furuya reference as modified by Essawi et al. teaches all the limitations of claim 1.  With respect to claim 8, Furuwa teaches the method of claim 1, wherein the first database value is associated with the write timestamp value in the database table cell, and wherein obtaining the write timestamp value associated with the first database value includes reading the write timestamp value from the database table cell (See Paragraph 26 “write timestamp”). 
	The Furuya reference as modified by Essawi et al. teaches all the limitations of claim 1.  With respect to claim 9, Essawi et al. teaches the method of claim 1, further comprising, in response to failing to validate the first database value, repeating the reading and the validating for each other database value of the plurality of database values until a second database value has been validated or none of the plurality of database values has been validated (See Paragraph 6 “validates transaction data using profiles describing registry operations and compares the validated transaction data to transaction log file”). 
	The Furuya reference as modified by Essawi et al. teaches all the limitations of claim 9.  With respect to claim 10, Essawi et al. teaches the method of claim 9, further comprising: 
in response to validating the second database value, providing the second database value (See Paragraph 41 “report generator 280 is used to receive information from the database data validator 240 as well as the data correlator 270. Accordingly, reports can be generated based on data validation errors (i.e., transaction data not matching a known profile) or correlation errors. The reports can include information such as a list of transactions that failed validation, a count of the distinct validation errors, the total number of transactions audited, the amount of time taken to validate the transactions, and the like”); 
in response to failing to validate any database value of the plurality of database values, failing the first transaction (See Paragraph 41 “report generator 280 is used to receive information from the database data validator 240 as well as the data correlator 270. Accordingly, reports can be generated based on data validation errors (i.e., transaction data not matching a known profile) or correlation errors. The reports can include information such as a list of transactions that failed validation, a count of the distinct validation errors, the total number of transactions audited, the amount of time taken to validate the transactions, and the like”). 

	With respect to claim 11, Furuya teaches a system comprising: 
one or more processors (See Paragraph 22 “CPU (microprocessor)”); 
one or more non-transitory computer-readable storage media (See Paragraph 62 “storage medium”) coupled to the one or more processors and storing one or more sequences of instructions which, when executed by the one or more processors, cause performing the steps of: 
receiving a request specifying a database table cell in context of a first transaction (See Paragraph 654 “a large number of transactions written in SQL were submitted to the database”), wherein the database table cell stores a plurality of database values (See Paragraph 34 “storing the previous value of the data item when a transaction writes the data item”), and wherein each database value of the plurality of database values is associated with a respective write timestamp value (See Paragraph 522“write timestamp”); 
in response to receiving the request: 
reading a first database value from the plurality of database values (See Paragraph 359 “value of record D.r7 read from the database”).  Furuya does not disclose validating the first database value.
	However, Essawi et al. teaches validating the first database value based on a write timestamp value associated with the first database value and a transaction table, wherein the transaction table associates write timestamps with transaction timestamps (See Paragraph 37 “validating transaction data” & Paragraph 107 “timestamps”); 
in response to validating the first database value, providing the first database value in context of the first transaction (See Paragraph 74 “a transaction processing system of database using multi-operation processing providing concurrency control of transactions. This architecture consists of software modules such as a transaction processing system 100, a queue 103, a multi-operation processor 102 and related devices on a computer system 105 including a microprocessor (CPU), main memory, and a secondary storage (disk)”). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Furuya (Transaction processing system of database using multi-operation processing) with Essawi et al. (TRANSACTION DATA FROM DATABASE OPERATIONS).  This would have facilitated efficiency in multi-row transactions and allowing for operations on large-scale distributed database systems.  See Essawi et al. Paragraph(s) 1-5.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: transaction data.  

With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 2, because claim 12 is substantially equivalent to claim 2.

With respect to claim 13, it is rejected on grounds corresponding to above rejected claim 3, because claim 13 is substantially equivalent to claim 3.

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 4, because claim 14 is substantially equivalent to claim 4.

With respect to claim 15, it is rejected on grounds corresponding to above rejected claim 5, because claim 15 is substantially equivalent to claim 5.

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 6, because claim 16 is substantially equivalent to claim 6.

With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 7, because claim 17 is substantially equivalent to claim 7.

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 8, because claim 18 is substantially equivalent to claim 8.

With respect to claim 19, it is rejected on grounds corresponding to above rejected claim 9, because claim 19 is substantially equivalent to claim 9.

With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 10, because claim 20 is substantially equivalent to claim 10.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20090132535 is directed to Multiversion concurrency control in in-memory tree-based data structures [0012] With respect to databases, MVCC is concurrency control method commonly used by database management systems to provide concurrent access to the database. From the perspective of the client, MVCC provides each user connected to the database with a "snapshot" of the database for that person to work with. Any changes made will not be seen by other users of the database until the transaction has been committed or confirmed. 100131 MVCC uses timestamps or increasing transaction IDs to achieve serializability. MCC ensures a transaction never has to wait for a database object by maintaining several versions of an object. Each version would have a write timestamp and it would let a transaction Ti read the most recent version of an object which precedes timestamp TS(Ti).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562.  The examiner can normally be reached on Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154